                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Anti-Age Technologies LLC                 )
                                          )
      Plaintiff,                          )                Case No. 19-cv-2581
                                          )
      v.                                  )                Judge Manish S. Shah
                                          )
THE PARTNERSHIPS and                      )                Magistrate Judge Sunil R. Harjani
UNINCORPORATED ASSOCIATIONS               )
IDENTIFIED ON SCHEDULE “A,”               )
                                          )
      Defendants.                         )
                                          )
__________________________________________)

       DEFENDANTS BOOMBLOOM, XUCAIHUA AND DENGXIAOHUA520’S
          MOTION FOR SANCTION OF DISMISSAL WITH PREJUDICE

       NOW COMES, ​Internet Stores Boombloom (Doe No. 198), Xucaihua (Doe No. 257)

and Dengxiaohua520 (Doe No. 395), defendants in the above styled civil action, (hereinafter,

“Defendants”) by and through their counsel, The Law Office of L. Ford Banister, II, and moves

this Honorable Court to impose a sanction of immediate dismissal with prejudice. In support

hereof, Defendants state as follows:

                              Background and Procedural History

       1.      On January 2, 2019, Plaintiff Anti-Age Technologies LLC (hereinafter,

“Plaintiff”) filed a civil action in the Northern District of Illinois against five hundred and

eighty-five (585) doe defendants. The case was docketed as Case No. 19-cv-00026 and assigned

to the Honorable Edmond E. Chang. Therein, Plaintiff alleged federal trademark infringement

and counterfeiting (Count I), unfair competition and false designation of origin (Count II), and



                                                                                              1
violation of the Illinois Uniform Deceptive Trade Practices Act (Count III). Among the 585 doe

defendants listed in Schedule A for Case No. 19-cv-00026, [Id. at Doc. 6] which was submitted

and remains under seal, were the moving Defendants, who were identified as Doe Nos. 128

(Boombloom), 172 (Xucaihua) and 244 (Dengxiaohua520). See attached Ex. A, Declaration of

L. Ford Banister, II, (hereinafter, “the Banister Declaration”).

           2.   On February 25, 2019, Judge Chang entered the following minute order ​sua

sponte:​

                MINUTE entry before the Honorable Edmond E. Chang: Although the
                motion 7 to seal is provisionally granted, on review of the 585-Defendant
                Schedule A, the Court orders that Plaintiff file a memorandum explaining
                why joinder is proper in light of the sheer number of defendants and
                the unlikelihood that they are acting in concert. Under Federal Rule of
                Civil Procedure 20(a)(2)(A), the question is whether the right to relief...
                aris[es] out of the same transaction, occurrence, or series of transactions
                or occurrences. The relevant factors are the nature of the claims, the legal
                basis for recovery, the law at issue, and the factual background. ​Ross v.
                Bd. of Educ.,​ 486 F.3d 279, 284 (7th Cir. 2007). In lieu of the memorandum,
                Plaintiff may file an amended complaint limiting the defendants to a subset
                of properly joined defendants with actual connections to each other than
                generic circumstances. The memorandum or the amended complaint is due
                by 03/11/2019. The status hearing of 02/26/2019 is reset to 03/19/2019 at
                8:30 AM. [Id. at Doc. 13]

           3.   On March 11, 2019, Plaintiff moved for a temporary restraining order before

Judge Chang. [Id. at Doc. 15, Banister Declaration at Ex. B] Plaintiff submitted a memorandum

of law in support of its motion for a TRO. [Id. at Doc. 16, Banister Declaration at Ex. C]

Therein, Plaintiff sought injunctive relief against all defendants identified in Schedule A for Case

No. 19-cv-00026. [Id. at Doc. 6, Banister Declaration at Ex. A] Also on March 11, 2019,

Plaintiff submitted the required memorandum addressing the propriety of joinder of all




                                                                                                  2
defendants in Case No. 19-cv-00026, including the moving Defendants. [Id. at Doc. 17, Banister

Declaration at Ex. D]

       4.      Plaintiff filed the instant civil action on April 16, 2019. [Doc. 1] On the same

date, Plaintiff submitted a civil cover sheet. [Doc. 2] Therein, Plaintiff indicated, under section

five, that the instant civil action is an original action. Plaintiff listed Case No. 19-cv-00026 as a

related case under section nine. Under section ten, in response to the inquiry “Is this a previously

dismissed or remanded case?,” Plaintiff checked the “no” box.

       5.      On April 22, 2019, Plaintiff submitted Schedule A to the Complaint in the instant

case under seal. [Doc. 10, Banister Declaration, Ex. E] A comparison of Schedule A for Case

No. 19-cv-00026 and Schedule A for the instant case shows that all of the defendants named in

the instant case were, at the time Plaintiff filed the instant case and submitted Schedule A, named

defendants in Case No. 19-cv-00026. [Banister Declaration, Ex. F]

       6.      Also on April 22, 2019, Plaintiff submitted its motion for TRO [Doc. 13] and

supporting memorandum. [Doc. 14] Neither mentions that Plaintiff then sought injunctive relief

against the same defendants in Case No. 19-cv-00026 before Judge Chang.

       7.      On April 23, 2019, Plaintiff voluntarily dismissed all but three of the original 585

defendants in Case No. 19-cv-00026. [Id. at Doc. 23, Banister Declaration at Ex. G] Plaintiff’s

voluntary dismissal included the moving Defendants.

       8.      Plaintiff appeared before this Court on April 25, 2019 to present its motion for a

TRO. At the hearing, the Court expressed concern with Plaintiff’s evidentiary submissions.

[Hearing Trans. At 2:18-7:8, Banister Declaration at Ex. H] Plaintiff did not inform the Court

that all of the defendants listed on Schedule A in the instant case were originally sued in Case




                                                                                                   3
No. 19-cv-00026 or that Plaintiff had continued to seek ​ex parte injunctive relief against these

defendants, including the moving Defendants, before Judge Chang in Case No. 19-cv-00026

after it moved for a TRO in the instant case.

       9.      Following the April 25, 2019 hearing on Plaintiff’s motion for a TRO, [Doc. 13]

the Court ordered that “by 5/16/19, plaintiff shall file a supplement with additional evidence that

supports the assertions of jurisdiction and joinder of all defendants, and shall file a corrected

Exhibit 1 to the declaration of David Gulbransen 14 , on the court's docket.” [Doc. 17]

       10.     On or about July 2, 2019, Defendants’ counsel began to inquire of Plaintiff as to

whether the moving Defendants had been named in Case No. 19-cv-00026 before Judge Chang.

On or about July 9, 2019, following repeated inquiries, Plaintiff’s counsel, Mr. Gulbransen,

confirmed that: “This case was re-filed with this defendant. They are not named in both cases,

they are only named in the second case. The first case is already closed.”

       11.     On or about July 18, 2019, Defendants noticed Plaintiff that under LR 40.3, the

refiled instant case should have been directly assigned to Judge Chang and that the civil cover

sheet should have indicated that all defendants, including the moving Defendants, had been

dismissed from Case No. 19-cv-00026. Mr. Gulbransen replied on the same date that his

understanding of LR 40.3 was that “​that it applies when a ​case is dismissed--and the ​case was

not dismissed, it continued and went to default.” (Emphasis in Original)

       12.     On or about July 19, 2019, Defendants replied to Mr. Gulbransen to express their

disagreement with Plaintiff’s reading of ​LR 40.3 and to state, in pertinent part, that “It is of

concern that the notice of volunatry [sic] dismissal for these 582 defendants was filed on April

23, 2019. [Doc. 23] 19-cv-2581 was filed on April 16, 2019 so the defendants we represent, and




                                                                                                 4
the remainder, were actually named in pending cases regarding the same subject matter

contemporaneously. [Defendants] further note that Judge Shah did not immediately grant your

motion for injunctive relief, for reasons explained on record on April 25, 2019, nor do I believe

that he would have done so at all had he known that these same defendants had been dismissed

only two days prior to the initial hearing without notice having been given to them.”

       13.     Plaintiff replied to Defendants via email on or about July 20, 2019. The parties

continued to correspond over these issues until July 22, 2019, when Defendants sent a detailed

demand to Plaintiff, with citations to pertinent case law and copied to both of its attorneys, in

which it explained the requirement that “Plaintiff ​must immediately dismiss the case against all

defendants and should appear on an emergency basis before Judge Shah to inform him of the

omission of vital facts that would have undoubtably [sic] precluded the issuance of injunctive

relief as well as the maintenance of 19-cv-2581.” [Banister Declaration, Ex. I]

       14.     Plaintiff has not responded to Defendants’ requests nor has it contradicted or

provided additional information in response to Defendants’ well founded concerns. Plaintiff

having failed to act to correct its errors, the instant motion for sanctions necessarily follows.

                                                 Argument

       15.     The Plaintiff in the instant case found itself in an unenviable procedural position.

It presented a case before Judge Chang, Case No. 19-cv-00026, that was met with a requirement

that joinder be fully justified. [Id. at Doc. 13] Plaintiff attempted to meet this requirement before

Judge Chang, submitting its brief in support of joinder of all of the original parties. [Id. at Doc.

17, Banister Declaration at Ex. D] Had Plaintiff not dismissed 582 of the 585 original defendants

in Case No. 19-cv-00026, it would have been forced to choose between either dismissing all




                                                                                                    5
defendants that Judge Chang found had not been properly joined, to then refile them subject to

Judge Chang’s ruling and to initial reassignment to him under LR. 40.3, or to have the individual

defendants spun off into separate cases to be assigned to different judges in the district. See ​Lee

v. Cook Cnty., Ill.​, 635 F.3d 969, 971 (7th Cir. 2011) (“When a federal civil action is severed, it

is not dismissed. Instead, the clerk of court creates multiple docket numbers for the action

already on file, and the severed claims proceed as if suits had been filed separately.”); ​Equal

Rights Ctr. v. Kohl's Corp.​, Case No.: 14-cv-8259 at *4-5 (N.D. Ill., August 11, 2017)

        16.     In order to extricate itself from this predicament, Plaintiff filed the instant case

without first dismissing the defendants in Case No. 19-cv-00026, thus maintaining two separate

actions against the same defendants before both this Court and Judge Chang.

        17.     As set out in ​¶ 4 above, Plaintiff indicated on the civil cover sheet, [Doc. 2] under

section five, that the instant civil action is an original action. Plaintiff listed Case No.

19-cv-00026 as a related case under section nine. Under section ten, in response to the inquiry

“Is this a previously dismissed or remanded case?,” Plaintiff checked the “no” box.

        18.     Plaintiff’s representation that the instant case is an original action is incorrect.

Where, as here, more than one suit is filed based on the same events, the latter filed suit is not

original. Where a Plaintiff states incorrectly that a refiled suit is an original filing, dismissal with

prejudice is the proper remedy. See ​Ayot v. City of Naperville​, et al, Case No. 17−cv−07021 at

Doc. 21 (N.D. ILL., Nov. 6, 2017) (Blakey, J) (“When he filed his complaint here, Plaintiff also

completed and filed a civil cover sheet. See [2]. The cover sheet asks Plaintiff to list any related

cases; it also requires Plaintiff to indicate whether he is attempting to initiate an original

proceeding or a reinstated or reopened case. Plaintiff checked the box for ‘original proceeding’




                                                                                                      6
and did not list any cases under the related case question. As it turns out, this statement was

false; Plaintiff has pursued the same allegations in the past more than once.”); ​Ayot v. DuPage

State's Attorney,​ No. 17-cv-7801 at *5-6 (N.D. Ill., Nov. 15, 2017) (Kendall, J.) (“[I]n the civil

cover sheet, Ayot characterized his case as an original action and when asked whether there were

any related cases, Ayot left that portion of the cover sheet blank. The failure to disclose the

multiple related cases constitutes lying to the Court and the case is dismissed with prejudice on

that basis alone—especially given that Judge Blakey already warned him that such conduct was

egregious.”); ​Thomas v. General Motors Acceptance Corp.​, 288 F.3d 305, 306 (7th Cir. 2002)

(Dismissal with prejudice is an appropriate sanction when a plaintiff tries to deceive the district

court by falsifying an IFP application.) (collecting cases)

       19.     Moreover, under ADA Model Rule 3.3(d), “In an ​ex parte proceeding, a lawyer

shall inform the tribunal of all material facts known to the lawyer that will enable the tribunal to

make an informed decision, whether or not the facts are adverse.” Indeed, ABA Model Rule 3.3

Comment [3] notes that there are circumstances where “failure to make a disclosure is the

equivalent of an affirmative misrepresentation.” “[A] half-truth... can be just as misleading,

sometimes more misleading, than an absolutely false representation.” ​In re Ronco, Inc.​, 838 F.2d

212, 218 (7th Cir. 1988); ​Cleveland Hair Clinic, Inc. v. Puig​, 200 F.3d 1063, 1067 (7th Cir.

2000) (sanctioning lawyer for misleading the court about his involvement in related state court

case). “Lawyers have a duty of candor to the tribunal. Counsel... would be well-advised to

observe that violations of this duty can lead to sanctions even more severe than payment of an

opponent's fees and costs." ​Id.​ (quoting ​Beam v. IPCO Corp.,​ 838 F3d 242, 249 (7th Cir. 1988)).




                                                                                                  7
       20.     Here, Plaintiff did not inform the Court upon filing the instant suit that the

defendants against which it sought relief were then also defendants in Case No. 19-cv-00026,

then pending before Judge Chang. Likewise, Plaintiff failed to advise the Court, either upon the

filing of the instant suit or submission of its motion for a TRO, that it then sought identical relief

before Judge Chang in Case No. 19-cv-00026. Further, Plaintiff failed to inform the Court when,

on April 23, 2019, it dismissed 582 of the 585 defendants originally named in Case No.

19-cv-00026. [Id. at Doc. 23, Banister Declaration at Ex. G]

       21.     The voluntary dismissal in Case No. 19-cv-00026 [Id.] rendered false the

technically correct but misleading representation that the instant case was not refiled, a fact

which should have then been made known to the Court, Plaintiff’s original representation

notwithstanding. Plaintiff has “a continuing duty to inform the Court of any development which

may conceivably [have] affect[ed] the outcome of the litigation...I do not find credible the notion

that counsel for the parties had no reason to believe that the facts described above might have

affected my decision.” ​Wildcat Enters., LLC v. Weber,​ Case No. 11-cv-4922 at *12-13 (N.D. Ill.,

April 28, 2017) (Citations Omitted)

       22.     Defendants respectfully submit that had Plaintiff accurately stated in its civil

cover sheet [Doc. 2] that the instant case was not an original proceeding it would have never

been assigned, with five hundred and thirty-seven (537) listed defendants, for this Court’s

consideration. Had Plaintiff informed the Court, as was then and is now its duty, that more than

one suit was being actively maintained in this district against the same defendants, based upon

the same facts and with the same injunctive relief being sought contemporaneously, this Court

would have more than likely dismissed the instant suit outright. Certainly, had the Court been




                                                                                                    8
made aware of these circumstances, it would not have immediately considered the issuance of

injunctive relief.

        23.     Defendants respectfully submit that Plaintiff’s conduct in this case, as described

herein, is egregious and demands dismissal with prejudice. Defendants respectfully submit that it

is no answer that, had the instant case been properly assigned and before the Court, Plaintiff

would have prevailed on the merits of either its case in chief or its request for injunctive relief.

See ​McRoyal v. Commonwealth Edison Co.​, 263 F. App'x 500, 502 (7th Cir. 2008) (“[T]he

wrongful act of making false statements to the court is always harmful.”) Plaintiff cannot be

permitted to profit from its wrongful conduct by having the instant case maintained before the

Court where, had Plaintiff accurately completed the civil cover sheet and fully informed the

Court, it would have never been assigned to this Court with 537 named defendants, including the

moving Defendants.

        24.     Defendants respectfully submit that Plaintiff’s misconduct can only be deterred by

dismissal with prejudice. In addition, Plaintiff’s failure to promptly correct its error when noticed

by Defendants [Banister Declaration, Ex. I] is an aggravating factor that demands dismissal with

prejudice.

        25.     Even if the Court is inclined to dismiss the case without prejudice, Plaintiff will

necessarily be barred from refiling upon dismissal under the Illinois single filing rule. The

Illinois single refiling rule provides that “if the action is voluntarily dismissed by the plaintiff, or

the action is dismissed for want of prosecution, *** the plaintiff, his or her heirs, executors or

administrators may commence a new action within one year or within the remaining period of

limitation, whichever is greater, after *** the action is voluntarily dismissed by the plaintiff. 735




                                                                                                      9
Ill. Comp. Stat. Ann. 5/13-217. This provision is understood to “permit[] one, and only one,

refiling of a claim.” ​Flesner v. Youngs Development Co.,​ 145 Ill.2d 252, 254 (1991). The single

refiling rule is considered to be an extension of res judicata. ​Carr v. Tillery,​ 591 F.3d 909, 915

(7th Cir. 2010) (“The one-refiling rule is thus the extension of the doctrine of res judicata to a

class of cases in which the decision deemed to be res judicata is a dismissal without prejudice.”)

(citing ​D'Last Corp v. Ugent,​ 288 Ill.App.3d 216, 220 (1997)). See ​Webster Bank v. Pierce &

Assocs., P.C.​, Case No. 16-cv-2522 at *5-6 (N.D. Ill., March 14, 2019) In determining whether

the one-filing rule permits a second refiling, “[T]he reason a cause of action was originally

dismissed is important in determining whether a plaintiff can subsequently refile, but after a case

has been filed a second time, the reason for the second dismissal is of no consequence at all. No

matter why the second dismissal took place, the statute does not give plaintiff the right to refile

again.” ​Buschle v. COACH, Inc.,​ Case No. 17-cv-4083 at *6 (N.D. Ill., December 18, 2017)

Thus, even if deemed harsh, Plaintiff cannot escape the preclusive effect of a dismissal with

prejudice through the entry of a dismissal without prejudice. Moreover, “Being the cause of the

harm of which [it] complain[s], [Plaintiff’s] protestations are unpersuasive.” ​Elliot v. Mission

Trust Servs., LLC,​ 82 F.Supp.3d 829, 832 (N.D. Ill., 2015) (Citation Omitted)

                 (Prayer for Relief, Date and Attorney Signature on the Following Page)




                                                                                                 10
                                       PRAYER FOR RELIEF

       Wherefore, ​Defendants respectfully request that the Court grant the following relief:

              1)      That Plaintiff’s Complaint [Doc. 1] be dismissed with prejudice;

              2)      That the injunction bond posted by Plaintiff [Doc. 25] remain in place

                      following the entry of dismissal with prejudice pending Defendants’

                      motion for damages; and,

              3)      Such further and additional relief as the Court deems necessary and

                      appropriate.

Respectfully submitted this 23rd day of July, 2019.

                                                      /s/ L. Ford Banister, II
                                                      The Law Office of L. Ford Banister, II
                                                      244 5th, Avenue, Ste. 1888
                                                      New York, NY 10001
                                                      Mailing Address
                                                      PO Box 3514 PMB 23332
                                                      New York, NY 10008
                                                      Telephone: U.S No. 212-574-8107
                                                      Fax: (646) 365-3459
                                                      Email: ford@fordbanister.com
                                                      Attorney for Defendants




                                                                                                11
